UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5220


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERMAN ALAN TURNER, a/k/a Chuckie        Turner,    a/k/a   Sherman
Allen Turner, a/k/a Sherman Turner,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cr-00156-GBL-1)


Submitted:   October 20, 2010             Decided:    November 17, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Aamra S. Ahmad, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant. Neil H. MacBride, United
States Attorney, Lanny A. Breuer, Assistant Attorney General,
Greg D. Andres, Acting Deputy Assistant Attorney General, J.
Campbell   Barker,   UNITED   STATES DEPARTMENT  OF   JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherman Alan Turner pleaded guilty to possession of a

firearm by a felon, in violation of 18 U.S.C. § 922(g) (2006).

Based on his prior convictions for felony crimes of violence,

Turner was sentenced pursuant to the Armed Career Criminal Act

(“ACCA”),      18     U.S.C.    § 924(e)      (2006),   to      180   months    of

imprisonment.       Turner appeals his sentence.              Finding no error,

we affirm.

            Turner argues that his prior conviction for larceny

from the person does not qualify as a violent felony under the

ACCA.     We   have    previously     rejected    a   similar    challenge,    see

United States v. Jarmon, 596 F.3d 228, 230-33 (4th Cir.), cert.

denied, 2010 WL 2215708 (2010) (No. 09-11134), and we disagree

with Turner’s argument that Jarmon has been called into question

by the Supreme Court’s decision in Johnson v. United States, 130

S. Ct. 1265 (2010).        Therefore, we may not overrule this court’s

binding precedent.         United States v. Simms, 441 F.3d 313, 318

(4th Cir. 2006) (“A decision of a panel of this court becomes

the law of the circuit and is binding on other panels unless it

is overruled by a subsequent en banc opinion of this court or a

superseding contrary decision of the Supreme Court.” (internal

quotation omitted)).       Therefore, this claim fails.

            Accordingly, we affirm the judgment.                We dispense with

oral    argument      because   the   facts    and    legal     contentions    are

                                        2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3